Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 9/7/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 compares an unclaimed apparatus to a claimed apparatus. As such, it is indefinite as the comparison is directed to a structure not claimed and not defined. Further, it is noted that the footprint is dependent on the amount of equipment used as well as the desired treatment rates. A plant designed to treat an amount of fluid 10 times smaller than another would have a significantly lower footprint even if the smaller plant has more equipment. Therefore, the claim indefinite as it does not define what the unclaimed apparatus size is. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorle (US 2017/0291816) in view of Hazewinkel (WO 2013/133703).
Regarding claim 1, Knorle teaches an apparatus for wastewater treatment, comprising a reactor tank/tank (50) for forming struvite with an inlet and an outlet, a dosing unit (81 82) that comprises a tank capable of holding magnesium chloride and a vent line for the reactor tank (55), wherein the dosing unit is in fluid communication with the reactor tank inlet (see Fig. 4) and the vent line is directly connected or attached to the reactor tank (Figs. 3-4 and [0206]-[0216]). Knorle also teaches that a vacuum pump (46) is used ([0206]).
Knorle fails to teach that the vent line includes a vacuum pump or gas compressor thereby providing the capability of the reactor vessel being operated at a reduced pressure. Hazewinkel teaches that in a reactor tank for forming struvite, it is beneficial to control the pressure of the reactor tank in order ensure conditions that would advantageously precipitate struvite (Pages 9-10). While Knorle teaches that degassing via a vacuum pump happening separate from the struvite formation reactor, Hazewinkel teaches that it is also known to combine the degassing unit and the reactor tank into one vessel in order to ensure the proper struvite formation conditions within the reactor tank. As such, one skilled in the art with the references before them would have found it obvious to combine the vacuum pump/degassing unit with the reactor tank in Knorle as it is a known configuration already used in the art and one skilled in the art would have a reasonable expectation of success in doing so, or it would have been obvious to include a degassing/vacuum means, such as a vacuum pump, with the struvite reactor tank in Knorle in order to ensure the tank is being operated at the desired pressure for advantageous struvite precipitation. 
It is noted that the hydraulic retention time is based on the volume of the reactor tank and flow rate. As the flow rate is an operational parameter and is controlled by various pumps, valves, and amount desired to be treated, it is a value that can change based on the flow rate. The claims state that the apparatus is configured to have a specific hydraulic retention time but the only factor that can be configured based on the claimed apparatus is the volume of the reactor tank. However, as the reactor tank is capable of handling various flow rates, it is capable of having the claimed hydraulic retention time. 
Regarding claim 4, Knorle teaches an inlet duct (52) that has the dosing unit connected thereto (Fig. 4).  
Regarding claims 7-8, Knorle teaches fluid pumps and a programmable logic controller ([0206] and [0225]). 
Regarding claim 14, see claim 1 above. It is noted that the combination of Knorle in view of Hazewinkel teach the degassing unit/vacuum pump being combined with a single reactor tank to form the apparatus claimed.
Regarding claim 15, it is noted that the combination of Knorle in view of Hazewinkel teach the degassing unit/vacuum pump being combined with a single reactor tank to form the apparatus claimed.
Regarding claim 16, the claims are directed to an apparatus but claim 16 recites intended results of using the claimed apparatus on a specific fluid. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). Further, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). As such, modified Knorle teaches all claimed limitations and meets the claim limitations as the fluid being treated and the results of said treatment are not given patentable weight. 
Regarding claim 17, it is submitted that the combination of the degassing unit with the reactor tank as made obvious in claim 1 above would inherently reduce the footprint of the apparatus due to the removal of certain structures. Further, as discussed above, the claim compares a claimed apparatus to an unclaimed apparatus and is indefinite. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorle (US 2017/0291816) in view of Hazewinkel (WO 2013/133703) as applied to claim 1 above, and further in view of Chew (US 2007/0029261).
Regarding claims 5-6, Knorle fails to teach an electromagnetic descaling unit for the inlet or outlet. Chew teaches that scaling in water systems causes fouling and/or corrosion. Providing an electromagnetic descaling unit for the piping/conduits in the system allows for descaling and prevention of scale formation ([0003]-[0009] and [0043]-[0046]). As such, it would have been obvious to provide an electromagnetic descaling unit on the inlet and outlet conduits in order to prevent scale as well as descale the apparatus. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorle (US 2017/0291816) in view of Hazewinkel (WO 2013/133703) as applied to claim 1 above, and further in view of Whiteside (US 2015/0315047).
Regarding claim 13, Knorle teaches that the gases removed are transferred to the outside, which is being assumed meaning they are vented to the atmosphere, but fails to teach that the gases are removed to a storage tank. Whiteside teaches that when gases are removed from the system, they can be vented to the atmosphere, stored in a storage tank, or compressed for reuse ([0068]). As such, one skilled in the art would have found it obvious to remove the gases to a storage tank rather than venting to the atmosphere as it is a known, equivalent way of handling gases vented from a system and the storage of the gases allow for reuse elsewhere either in the system or outside the system.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The arguments repeatedly point out what each individual reference is missing but fails to take in the combination of the references used. 
Applicant argues that as Knorle teaches a separate degassing unit prior to the reactor tank, one skilled in the art would never combine the degassing unit with the reactor tank and if they did, it would not perform the function desired. The rejection is based on Knorle in view of Hazewinkel. Knorle teaches a reactor with a degassing unit prior to the reactor. Hazewinkel explicitly teaches that a degassing means used to control the pressure conditions in a struvite reactor is beneficial as it allows the struvite to advantageously precipitate (“As a guide, it is preferred to control the pressure conditions in the reactor to less than 400 mbar absolute, more preferably in the range of 20 to 200 mbar absolute. At these (partial) vacuum conditions, struvite and calcium carbonates advantageously precipitate at a desired pH in most practical cases. It is preferred that pH is pressure-controlled.”). Therefore, the prior art already considers the advantages of combining a degassing unit to maintain the claimed partial pressure (200 mbar = 20kPa) in the reactor/reaction stage. 
In regards to the modifications rendering Knorle unfit for its intended purpose, the purpose of Knorle is to form struvite from a stream. The modification proposed by connecting the degassing unit to control the pressure within the reactor tank is taught in Hazewinkel to provide advantageous precipitation conditions for struvite. As such, one skilled in the art would expect the proposed modification to be beneficial to Knorle’s intended purpose, or at the very least provide the same function as claimed. Nothing in Knorle provides a teaching away from the combination, only that Knorle may not have considered making the two elements integral. 
It is noted that Hazewinkel is used to show that operating the reactor tank at a reduced pressure due to a degassing unit is used in the art. When or if magnesium chloride is added in Hazewinkel is not relevant as Knorle already teaches this limitation. 
Applicant argues that Knorle and Hazewinkel teach more units than a single wastewater tank/reactor tank. It is noted that the claims use the term “comprising,” which is open-ended allowing for more elements than claimed. The claims recite “a single wastewater tank consisting of a reactor tank.” Knorle in view of Hazewinkel provides a single reactor tank/wastewater tank with a degassing unit attached thereto and any other elements would not be considered a reactor tank/wastewater tank as claimed as it would comprise storage tanks for chemicals, nitrification reactor, or separation units. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777